UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2009 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number: 000-52304 RAPHAEL INDUSTRIES LTD. (Exact name of registrant as specified in its charter) Nevada 02-3717729 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4205-268 Bush Street, San Francisco, CA 94104 (Address of principal executive offices including Zip Code) Registrant's telephone number, including area code:1-866-261-8853 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Largeacceleratedfiler [] Acceleratedfiler [] Non-acceleratedfiler [] Smallerreportingcompany [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by court.Yes [] No [] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the Issuer's classes of common equity, as of the latest practicable date: Common, $0.0001 par value per share: 9,511,500 outstanding as of August 11, 2009. Raphael Industries Ltd. (A Development Stage Company) June 30, 2009 Index Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Notes to the Financial Statements F-5 The accompanying notes are an integral part of these financial statements F-1 - 2 - Raphael Industries Ltd. (A Development Stage Company) Balance Sheets (Expressed in US dollars) June 30, September 30, $ $ (unaudited) (Audited) ASSETS Current Assets Cash Accounts receivable Prepaid expenses 25 Total Current Assets Property and Equipment (Note 3) Website Development (Note 4) Total Assets LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable Accrued liabilities Licensee fee payable Total Liabilities Going Concern and Commitments (Notes 1 and 6) Stockholders' Equity Common stock: 50,000,000 shares authorized, $0.0001 par value 9,511,500 shares issued and outstanding Additional Paid-in Capital Donated Capital (Note 5) Deficit Accumulated During the Development Stage Total Stockholders' Equity Total Liabilities and Stockholders’ Equity The accompanying notes are an integral part of these financial statements F-2 - 3 - Raphael Industries Ltd. (A Development Stage Company) Statements of Operations (Expressed in US dollars) Accumulated from Three months Three months Nine months Nine months October 31, 2005 ended ended ended ended (Date of Inception) June 30, June 30, June 30, June 30, to June 30, $ Revenue - Cost of sales - Gross Profit - Operating Expenses Foreign currency loss (gain) General and administrative Option expense - Total Operating Expenses Net income (loss) before taxes Income tax expense (benefit) - Net income (loss) Loss per share – Basic and diluted Weighted Average Shares Outstanding The accompanying notes are an integral part of these financial statements F-3 - 4 - Raphael Industries Ltd. (A Development Stage Company) Statements of Cash Flows (Expressed in US dollars) Accumulated from Nine months Nine months October 31, 2005 ended ended (Date of Inception) June 30, June 30, to June 30, $ $ $ Operating Activities Net income (loss) Adjustments to reconcile net loss of cash Depreciation Donated services Option lapse - - Change in operating assets and liabilities Accounts receivable Prepaid expenses 55 Accounts payable and accrued liabilities License fee payable Net Cash (Used In) Operating Activities Investing Activities Deposit on database list option - - Website development - - Purchase of equipment - - Net Cash Flows (Used in) Investing Activities - - Financing Activities Proceeds from issuance of common stock - - Net Cash Flows Provided by Financing Activities - - Increase (Decrease) in Cash Cash – Beginning of Period - Cash – End of Period Supplemental Disclosure Interest paid 8 4 48 Foreign exchange loss The accompanying notes are an integral part of these financial statements F-4 - 5 - Raphael Industries Ltd. (A Development Stage Company) Notes to the Financial Statements (Expressed in US dollars) (Unaudited) NOTE 1 - NATURE OF BUSINESS AND CONTINUANCE OF OPERATIONS Raphael Industries Ltd. (“the Company”) was incorporated on October 31, 2005 under the laws of the State of Nevada. Its principal business is to market database for commercial use in newsletters, direct mail, and internet marketing promotions. The Company has obtained the rights to two subscriber databases. The financial statements are prepared in accordance with generally accepted accounting principles in the United States on a going concern basis which contemplates the realization of assets and discharge of liabilities and commitments in the normal course of business. To date the Company has funded operations through the issuance of capital stock and the limited generation of revenues. The Company has limited operating history, has generated limited revenues from operations, is dependent on a limited number of databases, is dependent on the owners of the license agreements for the renewal of the license agreements, and may require additional capital requirements. The Company currently has one license to two databases resulting in a limited ability to market databases.The Company does not have sufficient marketing capability to consistently undertake rentals independent of third party marketing and management agents. As at June 30, 2009, the Company has an accumulated deficit of $341,683. As a result, the Company is dependent on third party agents to successfully market and rent the databases. These factors raise substantial doubt about the Company’s ability to continue as a going concern. These financial statements do not include any adjustments that might result from the outcome of this uncertainty. Management’s plan is to continue raising additional funds through future equity or debt financings, as needed, until it can generate sufficient revenues to maintain sustainable profitable operations. On October 25, 2006, the Company filed an amended SB-2 Registration Statement with the United States Securities and Exchange Commission that was declared effective on November 9, 2006, to offer up to a minimum of 2,500,000 shares of common stock at $0.10 per share for cash proceeds of $250,000 and a maximum of 5,000,000 shares of common stock at $0.10 per share for cash proceeds of $500,000. The Company raised $251,150 pursuant to the SB-2 and has sufficient capital to maintain operations for the next 12 months. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Basis of Presentation and Fiscal Year These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in US dollars. The Company’s fiscal year-end is September 30. (b) Interim Financial Statements The interim financial statements have been prepared on the same basis as the annual financial statements and in the opinion of management, reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the Company’s financial position, results of operations, and cash flows for the periods shown. The results of operations for such periods are not necessary indicative of the results expected for a full year or for any future period. F-5 - 6 - Raphael Industries Ltd. (A Development Stage Company) Notes to the Financial Statements (Expressed in US dollars) (Unaudited) NOTE 3 – PROPERTY AND EQUIPMENT June 30, September 30, Accumulated Net Carrying Net Carrying Cost amortization Value Value $ Computer hardware NOTE 4 – WEBSITE DEVELOPMENT June 30, September 30, Accumulated Net Carrying Net Carrying Cost amortization Value Value $ Website development In September 2006, the Company entered into an agreement with a marketing company to develop a website and corporate identity for the Company for $30,000, of which $22,000 was capitalized in accordance with EITF No. 00-2, ”Accounting for Web Site Development Costs.”In 2009, the amortization will be completed with a charge of $7,480. NOTE 5 – RELATED PARTY TRANSACTIONS Consulting fees of $43,200 were recorded as donated services by the President of the Company for consulting services provided to the Company during the nine month period ended June 30, 2009 ($43,200 for 2008).These fees are included in general and administrative, and recorded as donated capital. NOTE 6 - COMMITMENTS The Company entered into a license agreement dated December 1, 2007 for the exclusive use of a database for a period of 24 months. The Company has the exclusive right to market the database. The agreement calls for the payment of 30% of the generated revenues to the Company. NOTE 7 – RECLASSIFICATION Certain 2008 amounts have been reclassified in order to conform with the 2009 financial statement presentation. F-6 - 7 - Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. Forward-Looking Statements This Form 10-Q includes certain statements that may be deemed to be "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. All statements in this Form 10-Q, other than statements of historical facts, that address activities, events or developments that we expect, believe or anticipate will or may occur in the future, including operating costs, future capital expenditures (including the amount and nature thereof), and other such matters are forward-looking statements. Although we believe the expectations expressed in such forward-looking statements are based on reasonable assumptions within the bounds of our knowledge of our business, such statements are not guarantees of future performance and actual results or developments may differ materially from those in the forward-looking statements.
